Case: 12-10389    Date Filed: 01/17/2013   Page: 1 of 5

                                                            [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 12-10389
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket Nos. 1:11-cv-21428-PCH,
                            1:09-cr-20138-PCH-5


ALEXIS CARRAZANA,

                                                              Petitioner-Appellant,

                                     versus

UNITED STATES OF AMERICA,

                                                            Respondent-Appellee.
                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                               (January 17, 2013)

Before DUBINA, Chief Judge, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:

     Appellant Alexis Carrazana, a federal prisoner, appeals the district court’s
               Case: 12-10389     Date Filed: 01/17/2013     Page: 2 of 5

denial of his motion to vacate brought pursuant to 28 U.S.C. § 2255. In his

motion, Carrazana contended that his attorney provided ineffective assistance by

misinforming him that he had withdrawn from the conspiracy at a certain point,

and, therefore, the district court could not consider the actions of his

co-conspirators after that point as relevant conduct for sentencing purposes. Thus,

he argued, his guilty plea was rendered involuntary. We granted a certificate of

appealability as to “whether the district court properly denied petitioner’s § 2255

motion alleging ineffective assistance of counsel in advising Carrazana about his

decision to enter a plea of guilty.” On appeal, Carrazana argues that the district

court improperly denied his § 2255 motion without an evidentiary hearing because

he alleged facts that, if true, would have entitled him to relief.

      In a proceeding under § 2255, we review the district court’s legal

conclusions de novo and factual findings for clear error. Devine v. United States,

520 F.3d 1286, 1287 (11th Cir. 2008). In an appeal brought by an unsuccessful

habeas petitioner, our review is limited to the issues specified in the certificate of

appealability. Murray v. United States, 145 F.3d 1249, 1250-51 (11th Cir. 1998).

“A claim of ineffective assistance of counsel is a mixed question of law and fact

that we review de novo.” Devine, 520 F.3d at 1287. Where the movant “alleges

facts that, if true, would entitle him to relief,” the district court should hold an

                                            2
              Case: 12-10389     Date Filed: 01/17/2013   Page: 3 of 5

evidentiary hearing to determine the merits of his claim. Aron v. United States,

291 F.3d 708, 714-15 (11th Cir. 2002) (internal quotation marks omitted).

Nevertheless, the district court need not do so if the record affirmatively

contradicts the movant’s allegations or the claims are patently frivolous.

Id. at 715.

      To prove ineffective assistance of counsel, the movant must show the

following: (1) that the attorney made errors so serious that she ceased to function

as the counsel that the Sixth Amendment guarantees; and (2) that the errors

prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 687, 104 S.

Ct. 2052, 2064, 80 L. Ed. 2d 674 (1984). This two-prong test applies to

challenges of guilty pleas based on ineffective assistance of counsel. Hill v.

Lockhart, 474 U.S. 52, 58, 106 S. Ct. 366, 370, 88 L. Ed. 2d 203 (1985). A plea is

voluntary so long as counsel’s advice falls “within the range of competence

demanded of attorneys in criminal cases.” Id. at 56, 106 S. Ct. at 369 (internal

quotation marks omitted). A court’s review of an attorney’s performance is highly

deferential, and it must employ a strong presumption that counsel’s conduct falls

within the wide range of reasonable professional assistance. Strickland,

466 U.S. at 689, 104 S. Ct. at 2065. The movant must demonstrate that counsel’s

performance was objectively unreasonable. Id. at 688, 104 S. Ct. at 2064. To

                                          3
              Case: 12-10389     Date Filed: 01/17/2013    Page: 4 of 5

prove prejudice in the context of a guilty plea, a defendant must show a reasonable

probability that, but for his attorney’s errors, he would not have pleaded guilty and

would have insisted on going to trial. Hill, 474 U.S. at 59, 106 S. Ct. at 370.

       In United States v. Pease, the defendant argued that his attorney’s

ineffectiveness rendered his plea involuntary where the attorney did not conduct

an investigation into his criminal history, but rather merely asked the defendant if

he had prior convictions. 240 F.3d 938, 941 (11th Cir. 2001). The defendant did

not tell the attorney of a prior conviction, and the attorney did not independently

discover the conviction. Id. at 941 & n.3. Consequently, the attorney

miscalculated the defendant’s potential sentence under his plea agreement. See

id. at 940-41. We held that the defendant had not proven that his attorney’s

performance was deficient under the circumstances, stressing that whether an

attorney’s reliance on a client’s statement of his own criminal history is deficient

performance depends on the peculiar facts of each case. Id. at 941-42.

      Our review of the record persuades us that Carrazana has not shown that his

attorney’s performance was objectively unreasonable, nor did he show a

reasonable probability that, but for his attorney’s erroneous advice, he would have

pleaded not guilty and insisted on going to trial. Accordingly, we affirm the

district court’s order denying Carrazana’s § 2255 motion.

                                          4
     Case: 12-10389   Date Filed: 01/17/2013   Page: 5 of 5

AFFIRMED.




                              5